(after stating the case as above). The question on the record on this appeal is: Was the acceptance by W. C. Biggers  Co. of drafts drawn on them "at the Farmers'  Merchants' National Bank, Kaufman, Texas," an undertaking by them to pay the drafts at that bank? If it was, then appellee had a right to sue on the acceptances in Kaufman county as it did by force of the provision in the statute (article 1995, exception 5, R.S. 1925) permitting a defendant to be sued in another county than the one he resides in, when he has contracted in writing "to perform an obligation in a particular county."
If the holding of the court in Yett v. Green, 39 Tex. Civ. App. 184,86 S.W. 787, is followed — and we see no reason why it should not be — the question should be answered in the affirmative. In that case the defendant, who resided in Coleman county, accepted a draft drawn on him at "Robert Lee, c/o Bank at Robert Lee," which is in Coke county. In reversing a judgment sustaining the defendant's "plea of privilege" to be sued in Coleman county, where he resided, the court, citing authorities, said: "According to these authorities, inasmuch as the draft was addressed to the defendant at Robert Lee, which is a town in Coke County, and was accepted by him in general terms, and not by a qualified acceptance, we conclude that it was the intention of the parties in making the contract that the debt should be paid in Coke County."
The judgment is affirmed. *Page 325